


110 HR 6204 IH: Thunder Bay National Marine Sanctuary

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6204
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mr. Stupak (for
			 himself, Mr. McCotter, and
			 Mr. Kildee) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To expand the boundaries of the Thunder Bay National
		  Marine Sanctuary and Underwater Preserve and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Thunder Bay National Marine Sanctuary
			 and Underwater Preserve Boundary Modification Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 makes the following findings:
				(1)Thunder Bay
			 National Marine Sanctuary and Underwater Preserve in Lake Huron contains more
			 than 100 recorded historic vessel losses.
				(2)The areas
			 immediately surrounding the Sanctuary, including the offshore waters of Presque
			 Isle and Alcona counties, Michigan, contain an equal number of historic vessel
			 losses.
				(3)Many of these
			 shipwrecks and underwater cultural resources are popular recreational diving
			 destinations, and all contribute to our collective maritime heritage.
				(4)These resources
			 are susceptible to damage from human activities, and must be properly preserved
			 for themselves and to protect the economic viability of their contribution to
			 national and regional economies.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to expand the
			 Thunder Bay National Marine Sanctuary and Underwater Preserve boundaries to
			 encompass the offshore waters of Presque Isle and Alcona counties, Michigan and
			 outward to the international border between the United States and Canada;
			 and
				(2)to provide the
			 underwater cultural resources of those areas equal protection to that currently
			 afforded to the Sanctuary.
				3.DefinitionsIn this Act:
			(1)SanctuaryThe
			 term Sanctuary means the Thunder Bay National Marine Sanctuary and
			 Underwater Preserve.
			(2)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			4.Sanctuary
			 boundary adjustment
			(a)Boundary
			 adjustmentNotwithstanding any provision of law or regulation,
			 including section 922.190 of title 15, Code of Federal Regulations, as in
			 effect on the date of the enactment of this Act, the Sanctuary shall consist of
			 the geographic area described in subsection (b).
			(b)Expanded
			 Sanctuary boundaryThe area referred to in subsection (a) is all
			 submerged lands, including the underwater cultural resources, lake ward of the
			 mean high water line, within the boundaries of a line formed by connecting
			 points in succession beginning at a point along the mean high water line
			 located approximately at 45.628741N, 84.206983W (at Hammond Bay in Presque Isle
			 County) then due east to the international boundary between the United States
			 and Canada approximately located at 45.628741N, 83.163783W then following the
			 international boundary between the United States and Canada in a generally
			 southeasterly direction where it intersects latitude 44.511111N, then due west
			 to a point along the mean high water line located approximately at 44.511111N,
			 83.318483W (in Alcona County just south of the town of Greenbush) returning to
			 the first point along the mean high water line.
			(c)Authority To
			 make minor adjustmentsThe Secretary may make minor adjustments
			 to the boundary described in subsection (b) to facilitate enforcement and
			 clarify the boundary to public provided the resulting boundary is consistent
			 the purposes described in section 2(b).
			(d)Inclusion in the
			 systemThe area described in subsection (b), as modified in
			 accordance with subsection (c), shall be managed as part of the National Marine
			 Sanctuary System established by section 301(c) of the National Marine
			 Sanctuaries Act (16 U.S.C. 1431(c)), in accordance with that Act.
			(e)Updated NOAA
			 chartsThe Secretary shall—
				(1)produce updated
			 National Oceanic and Atmospheric Administration charts for the area in which
			 the Sanctuary is located; and
				(2)include on such
			 charts the boundaries of the Sanctuary described in subsection (b), as modified
			 in accordance with subsection (c).
				5.Extension of
			 regulations and management
			(a)RegulationsThe
			 regulations applicable to the Sanctuary codified in subpart R of part 922 of
			 title 15, Code of Federal Regulations, as in effect on the date of the
			 enactment of this Act, shall apply to the geographic area added to the
			 Sanctuary pursuant to section 4, unless the Secretary specifies otherwise by
			 regulation.
			(b)Existing
			 certificationsThe Secretary may certify that any license,
			 permit, approval, other authorization, or right to conduct a prohibited
			 activity made pursuant to section 922.194 of title 15, Code of Federal
			 Regulations, that exists on the date of the enactment of this Act shall apply
			 to such an activity conducted within the geographic area added to the Sanctuary
			 pursuant to section 4.
			(c)Date of
			 Sanctuary designationFor purposes of section 922.194 of title
			 15, Code of Federal Regulations, the date of the enactment of this Act shall be
			 deemed to be the date of Sanctuary designation.
			(d)Management
			 planTo the extent practicable, the Secretary shall apply the
			 management plan in effect for the Sanctuary of the date of the enactment of
			 this Act to the geographic area added to the Sanctuary pursuant to section
			 4.
			
